Citation Nr: 1214080	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  10-01 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran's Spouse, Three of the Veteran's Sons, Veteran's Daughter, Veteran's Granddaughter


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to November 1945.  He died in October 2007.  The appellant seeks surviving spouse benefits.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in October 2007 at the age of 84.  The certificate of death reported the causes of death as respiratory failure, with an interval of six to nine months; diabetes mellitus, with an interval of two to three years; and atrial fibrillation, with an interval of two to three years.  No contributing conditions were listed.

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), rated 50 percent disabling; shell fragment wound of the right thigh, rated 30 percent disabling; residuals of a gunshot wound of the right knee, with degenerative joint disease, status post total knee replacement, rated 30 percent disabling; shell fragment wound of the left calf, rated 20 percent disabling; left thigh scar, rated 10 percent disabling; degenerative joint disease of the left knee and sacroiliac joints, rated 10 percent disabling; degenerative joint disease of the right ankle associated with residuals of a gunshot wound to the right knee, status post total knee replacement, rated 10 percent disabling; and gunshot wound of the left buttock, rated 0 percent disabling.  The combined rating was 90 percent.  In addition, the Veteran was in receipt of a total disability rating based on individual unemployability due to service-connected disability, effective January 28, 1998.

3.  The competent evidence of record does not link the causes of the Veteran's death to his service or to any service-connected disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the appellant was notified in a letter dated in November 2007.

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the appellant and her representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In December 2010, the Board remanded the claims on appeal, in part so that an attempt could be made to obtain, with the necessary authorization, records from a private medical facility, including the Veteran's terminal death report.  In accordance with this remand instruction, a letter was sent to the appellant in December 2010, requesting that she complete and return an Authorization and Consent form, so that VA could request the private medical facility records.  The appellant did not respond to this letter or return the form, and VA did not make an attempt to obtain the records from the private medical facility.  Thus, the Board is satisfied that there was substantial compliance with its December 2010 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

VA has obtained a medical opinion with respect to the claim.  In a March 2012 post-remand brief, the appellant's representative noted that an independent medical opinion could be obtained if the Board felt such an opinion was warranted.  The Board does not find that such an opinion is warranted in this case.  The July 2011 VA medical opinion was only incapable of providing an opinion on one aspect of the claim, namely whether the Veteran's PTSD aggravated any of the causes of his death.  The reason given for the inability to provide that opinion was a lack of sufficient nutritional and metabolic data.  There is no evidence of record which would lead the Board to conclude that data is obtainable or that another physician would be able to provide a non-speculative opinion without that information.  In addition, there is no controversy with respect to any of the opinions provided, as there is no contradictory medical evidence of record.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

VA service-connected death benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.5, 3.312 (2011).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312 (2011).

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(b), (c) (2011).

The Veteran died in October 2007 at the age of 84.  The certificate of death reported the causes of death as respiratory failure, with an interval of six to nine months; diabetes mellitus, with an interval of two to three years; and atrial fibrillation, with an interval of two to three years.  No contributing conditions were listed.

The appellant claims that the cause of the Veteran's death was related to his active service.  Specifically, she claims that the Veteran's service-connected disabilities caused or aggravated the respiratory failure, diabetes mellitus, and atrial fibrillation which caused the Veteran's death.  At the time of the Veteran's death, service connection was in effect for PTSD, rated 50 percent disabling; a shell fragment wound of the right thigh, rated 30 percent disabling; residuals of a gunshot wound of the right knee, with degenerative joint disease, status post total knee replacement, rated 30 percent disabling; a shell fragment wound of the left calf, rated 20 percent disabling; a left thigh scar, rated 10 percent disabling; degenerative joint disease of the left knee and sacroiliac joints, rated 10 percent disabling; degenerative joint disease of the right ankle, rated 10 percent disabling; and a gunshot wound of the left buttock, rated 0 percent disabling.  The combined rating was 90 percent.  In addition, the Veteran was in receipt of a total disability rating based on individual unemployability due to service-connected disability, effective January 28, 1998.

A July 2011 VA medical opinion stated that the Veteran's claims file had been reviewed.  With regard to the Veteran's multiple gunshot and shrapnel wounds, the examiner could not find any medical information in the records that would lead to a conclusion any of those disabilities contributed to his illnesses and death.  With regard to the Veteran's PTSD, the examiner considered the probability that the Veteran's PTSD could have triggered neurotransmitter dysfunction and stressed the metabolic pathways associated with his terminal illness, but found that the probability of such an occurrence was small.  The examiner opined that it was more likely that, instead, the metabolic dysfunctions exacerbated the Veteran's PTSD.  The examiner stated that there was insufficient evidence in the medical record to determine the degree of influence that the Veteran's PTSD had on his physical ailments, and that it was more likely that that the Veteran's respiratory failure, diabetes mellitus, heart disease, stroke, and atrial fibrillation were caused by biochemical imbalances related to metabolic syndrome.  On that basis, the examiner opined that it was less likely than not that the Veteran's PTSD caused his respiratory failure, diabetes mellitus, heart disease, stroke, and atrial fibrillation.  Due to insufficient nutritional and metabolic data, the examiner opined that a determination as to the degree that the Veteran's PTSD aggravated his causes of death could not be made without resort to speculation.

The Board finds that the competent evidence of record does not show that the causes of the Veteran's death were related to his active service or to a service-connected disability.  The Veteran's service medical records are negative for any diagnosis of a respiratory disorder, diabetes mellitus, or a heart disorder.  Furthermore, there is no competent medical evidence that relates any of the Veteran's causes of death to service or to a service-connected disability.

There is no medical evidence of record which relates any of the causes of the Veteran's death directly to service.  With respect to a relationship between the causes of the Veteran's death and a service-connected disability, the only medical report which discussed an etiological relationship is the July 2011 VA medical opinion.  That medical opinion stated that (1) there was no evidence that the Veteran's multiple gunshot and shrapnel wounds contributed to his illnesses and death; (2) it was less likely than not that the Veteran's PTSD caused the conditions which lead to his death; and (3) a determination as to the degree that the Veteran's PTSD aggravated his causes of death could not be made without resort to speculation.  Accordingly, the Board finds that July 2011 VA medical opinion does not provide a medical opinion which relates any of the causes of the Veteran's death to any service-connected disability.

The lay statements of the appellant and her family are competent and credible evidence regarding the visible, or otherwise observable, symptoms of the Veteran's disabilities.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  However, the statements of the appellant and her family are not competent to prove that the causes of the Veteran's death are related to service or to a service-connected disability.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As they are not physicians, the appellant and her family are not competent to make a determination that that the causes of the Veteran's death are related to service or to a service-connected disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds no competent evidence of record linking the causes of the Veteran's death to his service or to any service-connected disability.  Therefore, service connection for the cause of the Veteran's death is not warranted.

The Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


